DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2008/222513 A; machine translation).
Regarding claims 1-10, 12-14, 16, and 18-19,
Yamada teaches an interlayer film for laminated glass in which the interlayer film is between a first (1) and second glass member (2) having a three-layer structure, the interlayer film comprising: a first layer (12), which intrinsically has a first and second principle surface opposed to each other and a lateral part (12a) connecting said principal surfaces as the layer has an edge with a thickness; a lateral covering part (16, 17) covers at least part of the lateral part of the first layer; a second layer (13) on the first principle surface; and a third layer (11) on the second principal surface (Yamada: abstract; Figs. 1-14; par. 0018-0019, 0035-0037, and throughout the disclosure). 

    PNG
    media_image1.png
    317
    487
    media_image1.png
    Greyscale

The second layer (13) covers at least a part of the lateral part of the first layer be reaching at least part of the lateral part of the first layer and the lateral covering part is constituted by the second layer as shown in Figure 6 in which the second layer is a continuous piece with said lateral part (16, 17) (Yamada: Fig. 6). The third layer (11) covers at least part of the lateral part of the first layer by reaching at least part of the lateral part of the first, and the lateral covering part is constituted by the third layer as shown in Figure 6 in which the second layer is continuous piece with said lateral part (16, 17) (Yamada: Fig. 6). The lateral covering part of the interlayer Yamada: Figs. 1-14). 100% of an entire surface area of the lateral part of the first layer is covered with the lateral covering part as the lateral covering part is shown to extend around the entire periphery of the first layer (Yamada: Figs. 9 and 10; par. 0046-0047).
The lateral covering part (16, 17) may have a thickness, described as the total film thickness of Yamada, of from 0.5 to 1.4 mm which is within the claimed range of 0.05 mm and 2 mm (Yamada: par. 0021-0022).
The first layer comprises a thermoplastic resin (polyvinyl acetal) and a plasticizer (Yamada: par. 0035). The lateral covering part contains a thermoplastic resin (polyvinyl acetal) and a plasticizer (Yamada: par. 0035). The second and third layers also contain a thermoplastic resin and a plasticizer (Yamada: par. 0035).
Yamada is silent the content of the plasticizer in the first layer, relative to 100 parts by weight of the thermoplastic resin in the first layer is larger than a content of the plasticizer in the lateral covering part, relative to 100 parts by weight of the thermoplastic resin in the lateral covering part by 15 parts by weight or more.
However, Yamada does teach that the plasticizer content of the first layer (12) is higher than that of the lateral covering part (16, 17) (Yamada: par. 0036). Yamada further teaches that the higher the plasticizer content is directly tied to the softness of the layer which in turn directly effects the sound insulation properties in which the lower the plasticizer content results in better sound insulation properties whereas a higher content improves handleability and mechanical strength of the film (Yamada: par. 0019). Thus, one of ordinary skill in the art would recognize 
Yamada is silent towards the first layer shear elastic modulus being 0.17 MPa or less and the lateral covering part having a shear elastic modulus of more than 1 MPa.
However, Yamada teaches the same structure for the interlayer film, including the claimed structure and thickness values and the disclosed compositions with the claimed plasticizer contents. Therefore, it would be expected to have the claimed shear elastic modulus at 25ºC relationship between the first layer having 0.17 MPa or less and the lateral covering part of 1 MPa or more.  
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
Regarding claims 11 and 15,
Yamada teaches the interlayer film required by claims 10 and 13. As Yamada teaches the lateral covering part (16, 17) may have a different plasticizer content resulting in different properties from the second layer and third layer, it may be considered a different “material” as there is no special definition for “material” in the specification (Yamada: par. 0007, 0009-0014, 0019-0020, and 0044-0049).
Regarding claim 17,
Yamada teaches the interlayer film required by claim 1. The lateral covering part (16, 17) may have a thickness, described as the total film thickness of the interlayer of Yamada, of from 0.5 to 1.4 mm (Yamada: par. 0021-0022). The first layer (12) may have a thickness of from 0.08 mm or more (Yamada: par. 0021-0022). Thus, given the interlayer film total thickness T and the first layer thickness, the thickness ranges described above would overlap with the claimed range of the first layer having a thickness of 0.06T or more.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783